DETAILED ACTION
Claim(s) 1-4 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Specification
Applicant’s amendment to the title of the disclosure filed September 10th, 2021 is descriptive and being considered. The objection is withdrawn.

The revised abstract of the disclosure filed September 10th, 2021 is being considered. The objection is withdrawn.

Response to Arguments
Applicant’s arguments, (see remarks pages 6-10 of 11) filed September 10th, 2021 with respect to rejection of claim(s) 1-4 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, “Futaki does not specifically disclose that a DRB-identity is not configured in a user equipment (UE) or a terminal apparatus... Futaki simply suggests that the DRB-identity may or may not be included, but fails to disclose that whether or not an included DRB identity is configured or not configured... merely reporting information to a base station clearly fails to teach or suggest notifying a higher layer of such information... Futaki is entirely silent with respect to any reporting of information to a higher layer... Lee et al. fails to cure the above-described deficiencies of Futaki” [Remarks, pages 8-10 of 11].

	In response to applicant’s argument, the examiner respectfully disagrees with the above argument(s).

	 Futaki (US 2016/0255665 A1) fig(s). 3 and 5, Step(s) “S12” / “S34” and “S13” / “S35”, pgs. 6-7, ¶62- ¶63 and ¶86- ¶87 disclose as follows:


    PNG
    media_image1.png
    523
    892
    media_image1.png
    Greyscale

	[0062] In step S12, the E-UTRAN 1 transmits an S-RB configuration (Bearer Split Configuration) to the UE 2. The S-RB configuration may be transmitted by the MeNB 11, or by a combination of the MeNB 11 and the SeNB 12. In other words, a part of the S-RB configuration may be transmitted from the MeNB 11 to the UE 2, and the rest of the S-RB configuration may be transmitted from the SeNB 12 to the UE 2. The S-RB configuration may be transmitted using an RRC Connection Reconfiguration message as shown in FIG. 3.

	[0063] In step S13, the UE 2 reports completion of the S-RB configuration to the E-UTRAN 1. The UE 2 may report the completion of the S-RB configuration to the MeNB 11 or the SeNB 12, or to both of them. The completion of the S-RB configuration may be transmitted using an RRC Connection Reconfiguration Complete message as shown in FIG. 3.

	[0087] The configuration information of the bearer split may also be sent when the request for the bearer split is sent from the MeNB 11 to the SeNB 12 in step S32 shown in FIG. 5. The configuration information of the bearer split indicates, for example, mapping between the S-RB and the EPS bearer subjected to the bearer split. The configuration information of the bearer split may include the EPS bearer identity of the EPS bearer subjected to the bearer split and the Radio Bearer identity (DRB-identity) of the S-RB. Alternatively, the configuration information of the bearer split may include the EPS bearer identity of the EPS bearer, and may not include the Radio Bearer identity (DRB-identity) of the S-RB..

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Lee et al. (US 2016/0135174 A1) fig. 14, Step(s): “S130” and “S140”, pg. 2, ¶16 and ¶22, pg. 10, ¶150 -¶151 disclose as follows:


    PNG
    media_image2.png
    501
    932
    media_image2.png
    Greyscale


	[0016] A physical (PHY) layer belongs to the L1. The PHY layer provides a higher layer with an information transfer service through a physical channel. The PHY layer is connected to a medium access control (MAC) layer, which is a higher layer of the PHY layer, through a transport channel. A physical channel is mapped to the transport channel. ... The physical channel is modulated using an orthogonal frequency division multiplexing (OFDM) scheme, and utilizes time and frequency as a radio resource.

	[0022] A MAC layer belongs to the L2. The MAC layer provides services to a radio link control (RLC) layer, which is a higher layer of the MAC layer, via a logical channel. The MAC layer provides a function of mapping multiple logical channels to multiple transport channels...
	[0150] In step S140, upon receiving the RRCconnectionreconfiguration message, the UE transmits an RRCconnectionreconfiguration complete message to the MeNB in order to inform the MeNB that corresponding DRBs are set up.

	[0151] In step 150, upon receiving the RRCconnectionreconfiguration complete message, the MeNB transmit a confirm message to the SeNB through the X2 interface in order to inform the SeNB that the E-RAB setup procedure of the SeNB is completed. The confirm message may be newly defined. In the embodiment of the present invention, the confirm message may be called an X2-E-RAB SETUP CONFIRM message.

In other words, “Futaki” teaches:
“a DRB-identity is not configured in a user equipment (UE) or a terminal apparatus” by disclosing – the configuration information of the bearer split include the EPS bearer identity of the EPS bearer, and alternatively not include the Radio Bearer identity (DRB-identity) of the S-RB [Emphasis added].

“Lee” further teaches:
“notify a higher layer of information indicating that a DRB having a DRB identity is established and an EPS bearer identity of the DRB established” by disclosing - The PHY layer is connected to a medium access control (MAC) layer, which is a higher layer of the PHY layer, through a transport channel. The MAC layer provides services to a radio link control (RLC) layer, which is a higher layer of the MAC layer, via a logical channel. 
The UE transmits a confirm message to the SeNB in order to inform the SeNB that the E-RAB setup procedure of the SeNB is completed, upon receiving the “RRC connection reconfiguration complete” message [Emphasis added].

	Therefore a prima facie case of obviousness is established by “Futaki” in view of “Lee” under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4 are rejected under 35 U.S.C. § 103 as being unpatentable over Futaki (US 2016/0255665 A1) hereinafter “Futaki” in view of Lee et al. (US 2016/0135174) hereinafter “Lee”.

Regarding Claims 1 and 3,
	Futaki discloses a terminal apparatus that communicates with one or multiple base station apparatuses [see fig. 9, pg. 9, ¶111 lines 1-16, a user terminal (UE) configured to support dual connectivity and to communicate simultaneously in a plurality of cells (PCell “110” and SCell “120”) served by different eNBs (MeNB “11” and SeNB “12”)], the terminal apparatus [see fig. 9, pg. 9, ¶111 lines 1-16, the user terminal (UE)] comprising: 
	a receiver configured to [see fig. 9, pg. 9, ¶111 lines 1-16, a radio communication unit “21” implemented to] receive a Radio Resource Control (RRC) connection reconfiguration message [see fig(s). 3 & 5: Step “S12”/ “S34”, pg. 6, ¶62 lines 1-9; pg. 7, ¶86 lines 7-9, receive an RRC Connection Reconfiguration message] including a Data Radio Bearer (DRB) configuration from a base station apparatus of the one or multiple base station apparatuses [see fig(s). 3 & 5: Step “S12”/ “S34”, pg. 6, ¶62 lines 1-9; pg. 7, ¶86 lines 7-9, consisting a secondary radio bearer (S-RB) configuration transmitted by an MeNB “11”, or by a combination of the MeNB “11” and the SeNB “12”]; and 
	processing circuitry configured to [see fig. 9, pg. 9, ¶111 lines 1-16, data processing unit “22” implemented to] notify a higher layer of information indicating that a DRB having a DRB identity is established [see fig(s). 3 & 5: Step “S13”, pg. 6, ¶63 lines 1-6; pg. 7, ¶87 lines 4-12, report completion of the S-RB configuration to the E-UTRAN “1”; the configuration information of the bearer split includes the Radio Bearer identity (DRB-identity) of the S-RB] and an EPS bearer identity of the DRB established [see fig(s). 3 & 5: Step “S13”, pg. 6, ¶63 lines 1-6; pg. 7, ¶87 lines 4-12, and an EPS bearer identity of the EPS bearer subjected to the bearer split], based on the fact that the DRB identity included in the DRB configuration is not configured in the terminal apparatus [see fig(s). 3 & 5: Step “S13”, pg. 6, ¶63 lines 1-6; pg. 7, ¶87 lines 4-12, according to the configuration information of the bearer split including the EPS bearer identity of the EPS bearer, and not including the Radio Bearer identity (DRB-identity) of the S-RB].
	Futaki does not explicitly teach “an Evolved Universal Terrestrial Radio Access (E-UTRA) Packet Data Convergence Protocol (PDCP) entity configuration is included in the DRB configuration”.
	However Lee discloses an Evolved Universal Terrestrial Radio Access (E-UTRA) Packet Data Convergence Protocol (PDCP) entity configuration is included in the DRB configuration [see pg. 1, ¶7 lines 1-4; pg. 7, ¶113 lines 1-6, in case of an evolved-UMTS terrestrial radio access network (E-UTRAN) bearer split, there is a separate and independent RLC bearer, also at UE side, per eNB configured to deliver Packet Data Convergence Protocol (PDCP) PDUs of the Packet Data Convergence Protocol (PDCP) bearer, terminated in the MeNB].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “an Evolved Universal Terrestrial Radio Access (E-UTRA) Packet Data Convergence Protocol (PDCP) entity configuration is included in the DRB configuration” as taught by Lee in the system of Futaki for improving per-user throughput using inter-node radio resource aggregation [see Lee pg. 6, ¶94 lines 3-6].

Regarding Claims 2 and 4,
	Futaki discloses a base station apparatus that communicates with a terminal apparatus [see fig. 7, pg. 8, ¶106 lines 1-10, an Master eNB (MeNB) “11” receiving an uplink signal transmitted from a UE “2”], the base station apparatus [see fig. 7, pg. 8, ¶106 lines 1-10, the Master eNB (MeNB) “11”] comprising: 
	generation circuitry configured to [see fig. 7, pg. 8, ¶106 lines 1-10, a communication control unit “115” implemented to] generate a Radio Resource Control (RRC) connection reconfiguration message including a Data Radio Bearer (DRB) configuration [see fig(s). 3 & 5: Step “S11”/ “S31”, pg. 6, ¶61 lines 1-11; pg. 7, ¶86 lines 1-3, establish an RRC Connection Reconfiguration message in step “2” with the configuration information about the radio bearer in the cell (PCell) of the MeNB “11” or Primary RB (P-RB)]; and 
	a transmitter configured to [see fig. 7, pg. 8, ¶106 lines 1-10, a transmission data processing unit “112” implemented to] transmit the RRC connection reconfiguration message to the terminal apparatus [see fig(s). 3 & 5: Step “S12”/ “S34”, pg. 6, ¶62 lines 1-9; pg. 7, ¶86 lines 7-9, transmit a Secondary RB (S-RB) configuration (Bearer Split Configuration) to the UE “2” using an RRC Connection Reconfiguration message], wherein the RRC connection reconfiguration message is a message that causes the terminal apparatus to [see fig(s). 3 & 5: Step “S12”/ “S34”, pg. 6, ¶62 lines 1-9; pg. 7, ¶86 lines 7-9, the RRC Connection Reconfiguration message initiating the UE to] notify [see fig(s). 3 & 5: Step “S13”, pg. 6, ¶63 lines 1-6; pg. 7, ¶87 lines 4-12, report], from a lower layer to a higher layer [see pg. 3, ¶33 lines 17-21, in a new layer higher than the PDCP entity of the MeNB “11”], information indicating that a DRB having a DRB identity is established [see fig(s). 3 & 5: Step “S13”, pg. 6, ¶63 lines 1-6; pg. 7, ¶87 lines 4-12, completion of the S-RB configuration to the E-UTRAN “1”; the configuration information of the bearer split including the Radio Bearer identity (DRB-identity) of the S-RB], and an EPS bearer identity of the DRB established [see fig(s). 3 & 5: Step “S13”, pg. 6, ¶63 lines 1-6; pg. 7, ¶87 lines 4-12, and an EPS bearer identity of the EPS bearer subjected to the bearer split], based on the fact that the DRB identity included in the DRB configuration is not configured in the terminal apparatus [see fig(s). 3 & 5: Step “S13”, pg. 6, ¶63 lines 1-6; pg. 7, ¶87 lines 4-12, according to the configuration information of the bearer split including the EPS bearer identity of the EPS bearer, and not including the Radio Bearer identity (DRB-identity) of the S-RB].
	Futaki does not explicitly teach “an Evolved Universal Terrestrial Radio Access (E-UTRA) Packet Data Convergence Protocol (PDCP) entity configuration is included in the DRB configuration”.
	However Lee discloses an Evolved Universal Terrestrial Radio Access (E-UTRA) Packet Data Convergence Protocol (PDCP) entity configuration is included in the DRB configuration [see pg. 1, ¶7 lines 1-4; pg. 7, ¶113 lines 1-6, in case of an evolved-UMTS terrestrial radio access network (E-UTRAN) bearer split, there is a separate and independent RLC bearer, also at UE side, per eNB configured to deliver Packet Data Convergence Protocol (PDCP) PDUs of the Packet Data Convergence Protocol (PDCP) bearer, terminated in the MeNB].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “an Evolved Universal Terrestrial Radio Access (E-UTRA) Packet Data Convergence Protocol (PDCP) entity configuration is included in the DRB configuration” as taught by Lee in the system of Futaki for improving per-user throughput using inter-node radio resource aggregation [see Lee pg. 6, ¶94 lines 3-6].

Conclusion   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469